Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please Amend the Claims as Follows:

1. (Currently Amended) A method for producing CRM197,  the method comprising growing a strain of Corynebacterium diphtheriae in a [[non-defferated]]non-deferrated fermentation media free of animal derived components and comprising 10 or more amino acids, wherein the amino acids are not tyrosine or asparagine, and wherein the [[non-defferated]]non-deferrated fermentation media is free of maltose.
5. (Currently Amended) The method of claim 4, wherein the 10 or more amino acids are present in the [[non-defferated]]non-deferrated fermentation media in an amount of about 0.05 g/L to about 2 g/L.
6. (Currently Amended) The method of claim 1, wherein the [[non-defferated]]non-deferrated fermentation media comprises phenylalanine and arginine in an amount less than about l g/L.
9.    (Currently Amended) The method of claim 1, wherein the [[non-defferated]]non-deferrated fermentation media composition comprises a base fermentation media, wherein the base fermentation media [[comprising]]comprises yeast extract, vegetable peptone, potassium-dihydrogen phosphate (KH2PO4), tryptophan, and glucose. 

non-deferrated fermentation media with glucose.

11.    (Currently Amended) A method of producing CRM197, the method comprising:
(i) culturing a Corynebacterium diphtheriae strain having an increased copy number of CRM197 gene in a [[non-defferated]]non-deferrated fermentation media comprising a base media and 10 or more amino acids selected from the group consisting of alanine, arginine, aspartic acid, cysteine, glutamic acid, glutamine, glycine, histidine, isoleucine, leucine, lysine, methionine, phenylalanine, proline, serine, threonine, tryptophan, valine and salts thereof, and
(ii) supplementing the [[non-defferated]]non-deferrated fermentation media with glucose and nutrients using metabolic flux, wherein the [[non-defferated]]non-deferrated fermentation media is free of maltose.

12. (Currently Amended) A method of producing CRM197, the method comprising culturing a  Corynebacterium diphtheriae strain having an increased copy number of CRM197 gene in a [[non-defferated]]non-deferrated fermentation media free of animal derived components and comprising 10 or more amino acids, and
supplementing the [[non-defferated]]non-deferrated fermentation media with nutrients using metabolic flux, wherein each of the 10 or more amino acids is present in the [[non-defferated]]non-deferrated fermentation media in an amount of about 0.05 g/L to 2 g/L, wherein the amino acids are not tyrosine or asparagine, and wherein the [[non-defferated]]non-deferrated fermentation media is free of maltose.

Status of Claims
Claims 1-7 and 9-19 are allowable.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUWATOSIN A OGUNBIYI/           Primary Examiner, Art Unit 1645